NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER LIPSEY,                             No. 18-16506

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00896-AWI-EPG

 v.
                                                MEMORANDUM*
M. GUZMAN, Psych Tech at Corcoran
State Prison,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      California state prisoner Christopher Lipsey appeals pro se from the district

court’s judgment in his action brought under 42 U.S.C. § 1983 and the Americans

with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915(e)(2)(B)(ii)); Hamilton v. Brown, 630 F.3d 889, 892 (9th

Cir. 2011) (dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Lipsey’s action because Lipsey failed

to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678, 681 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” and conclusory allegations are not entitled to be assumed true (citation and

internal quotation marks omitted)); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th

Cir. 2005) (elements of a retaliation claim in the prison context); see also Walker v.

Beard, 789 F.3d 1125, 1138 (9th Cir. 2015) (elements of a free exercise claim);

Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1021 (9th Cir. 2010) (elements

of a claim under Title II); Allen v. City of Sacramento, 183 Cal. Rptr. 3d 654, 675-

76 (Ct. App. 2015) (elements of a claim under the Bane Act, Cal. Civ. Code

§ 52.1).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                      18-16506